The opinion of the court was delivered by
Barrett, J.
The notes evidencing the debt for which it is sought to hold the trustee, were made payable and delivered to the wife of the defendant. They were passed to the claimant in pursuance of an arrangement that he was to have the pay for the land for which the notes were given, in payment for rent and provisions, a cow and a pig, and money advanced for the support of the defendant’s family. The defendant had an interest, as heir, in that land, and it was for the purchase of that interest by the trustee that the notes were given. The transactions were bona fide and meritorious as between the parties, and in relation to all interests. So no element of fraud is involved to affect the question as to the liability of the trustee, and as to the rights of the claimant. Nor is the case affected by the statutory provision as to transferred negotiable paper and notice of transfer. The legal title to the notes was in the payee when given, and so continued till the notes were passed to the claimant in pursuance of the agreement between him and defendant and defendant’s wife on the 3d day of February, 1877. The trustee process in this case was sued out and service of it was accepted by the trustee on February 26, 1877.
The question- is, whether the trustee, at the time of accepting service, was the debtor of the defendant in such a sense as to render the debt subject to the trustee process. In point of fact and' of law, aside from our trustee statutes, the trustee owed those notes to the claimant, and the same could have been enforced against her by suit in the name of the claimant as plaintiff. The only legal right the husband had in the notes prior to their going into the hands of the claimant, was, as husband, to reduce them to possession as his wife’s chose in action. We have not understood the trustee law as enabling a creditor of the husband to do that by trustee process, and appropriate the money to the payment of the husband’s debt. But in this case the notes had been appropriated before this process, to the payment of another creditor, *329by the concurrent action of husband and wife, so as to give that creditor all the legal right that both husband and wife had in the notes. But under a long series of decisions in this State, the wife’s personal rights, as between her and her husband, both as to personal property, money, and choses in action, have been fully recognized and established where such personal rights are accorded to the wife by the husband. A. striking case is that of Curtis v. Hapgood, and stated in Child v. Pearl, 43 Vt. 224.

Judgment affirmed.